Citation Nr: 0031844	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to left lumbar spine, Muscle Group 
XX, with retained foreign body and degenerative disk disease, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

The Board of Veterans' Appeals (Board) previously denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, in a June 1989 decision.

This present matter comes to the Board on appeal from a June 
1998 rating decision of the North Little Rock, Arkansas, 
Department of Veterans (VA), Regional Office (RO), which 
reopened, granted service connection and assigned a 30 
percent disability evaluation for PTSD.  A disability 
evaluation in excess of 20 percent for the veteran's SFW 
residuals was denied.  The veteran timely completed an appeal 
with respect to these issues.

The veteran, his spouse and his son presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO in October 1998.  Following additional evidentiary 
development, the HO granted increased ratings to 50 percent 
for PTSD and to 60 percent for service-connected SFW 
residuals in a February 1999 supplemental statement of the 
case.

The veteran, inter alia, filed claims of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities and dependents' educational 
assistance benefits.  These claims were subsequently denied 
by the RO in a May 1999 rating decision.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in July 1999.  However, he failed to timely complete 
his appeal, and the May 1999 rating decision became final.  
Consequently, the propriety of the denial of these claims is 
no longer for consideration, and will not be discussed 
herein.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.



I.  Shell Fragment Wound Residuals

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
disability can be assigned a separate disability evaluation 
under different diagnostic codes, providing that the 
symptomatology so rated is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

An August 1998 statement of the Chief of the Neurosurgery 
Section of the Veteran's Hospital in Little Rock indicates 
that a CT myelogram of the lumbar and cervical spine revealed 
the presence of degenerative changes.  Based, in part, on 
these findings, the veteran was afforded a VA examination in 
December 1998 in order to determine whether his degenerative 
disk disease is due to or aggravated by his service-connected 
SFW.  Review of the December 1998 examination report 
indicates that the examiner specifically opined that the 
degenerative changes of the lumbar spine were proximately due 
to the veteran's service-connected disorder.  However, the 
Board observes that no opinion was provided as to the 
pathology of the degenerative changes of the cervical spine. 

II.  PTSD

Additionally, review of the record reveals that the veteran 
was hospitalized in April 1998 for treatment of Axis I 
diagnoses of Alzheimer-type dementia, PTSD and major 
depression.  For purposes of his claim for compensation, the 
veteran was afforded VA examination in June 1998.  Although 
the claims folder was not made available for review at the 
time of examination, the VA psychiatrist, based on an 
evaluation of the veteran, confirmed the presence of a PTSD.

Based on the foregoing, as noted above, the RO reopened, 
granted service connection and assigned a 30 percent for 
PTSD.  The veteran thereafter timely completed an appeal with 
respect to the initial evaluation assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).




In October 1998, the veteran, his spouse and his son 
presented testimony at a personal hearing held by the HO at 
the local VARO.  During the hearing course, it was determined 
that additional VA examination was necessary.  In view of the 
veteran's multiple Axis I diagnoses, the HO emphasized the 
importance of having the veteran's claims folder, as well the 
hearing transcript reviewed by the examiner, so that a 
complete picture of the veteran's overall disability could be 
derived and a Global Assessment of Functioning (GAF) score 
for PTSD alone could be derived.  See Hearing Tr. at 23-29.

The veteran was afforded a VA mental disorders examination in 
December 1998.  However, it was again noted that the 
veteran's claims folder was unavailable.  Although the 
examiner believed that a GAF scored of 49 reflected the 
veteran's functioning based solely on PTSD, he conceded that, 
without access to the claims folder, it is difficult to be 
certain of the GAF rating.  

The Court has held that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In the instant case, the 
Board knows of no reason why a more comprehensive VA mental 
disorders examination of the veteran cannot be afforded.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies. Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should also be documented and any 



evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must schedule the veteran for 
a VA mental disorders examination by a 
qualified physician who, if available, 
has not previously examined him.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the physician prior to the 
examination.  The examiner is asked to 
differentiate the symptomatology due to 
his service-connected PTSD, and that due 
to his other nonservice-related mental 
disorders.  To this end, the examiner 
should integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-related disorder(s), 
and render an opinion for the record as 
to the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
related mental 



disorder(s).  It is imperative that the 
examiner also provides a definition of 
the GAF score.  A discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  The RO must also schedule the veteran 
for VA orthopedic, neurological and 
dermatological examinations in order to 
assess the nature and extent of his 
service-connected residuals of a SFW to 
left lumbar spine, Muscle Group XX, with 
retained foreign body and degenerative 
disk disease.  The claims folder, 
including a copy of this remand decision, 
should be made available for review by 
each examiner in conjunction with their 
examination.  X-rays, laboratory tests, 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialists.

The orthopedic and neurological 
examination report must include a 
thorough description of the veteran's 
service-connected SFW disorder and 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  In rendering their 
respective findings, the examiner(s) 
is(are) asked to indicate whether it is 
more likely, less likely or as likely as 
not any current degenerative disk disease 
of the cervical spine is secondary to or 
aggravated by the veteran's service-
connected SFW to the left lumbar spine.

The dermatological examiner, in turn, 
must identify whether the veteran's GSW 
scars of the lumbar spine are 


disfiguring, poorly nourished, ulcerated, 
tender or painful on objective 
demonstration.
In all cases, the examiner(s) must then 
render an opinion concerning the effect 
of the veteran's service-connected left 
lumbar spine disability on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
report(s) should reconcile the veteran's 
subjective complaints of pain with the 
objective findings on examination.  The 
examination report(s) should then be 
associated with the veteran's claims 
folder.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The RO should then re-adjudicate the 
veteran's increased rating claims.  The 
RO's decision must discuss the additional 
evidence developed, as well as any staged 
ratings assigned for PTSD under Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
the benefits sought on 


appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

